The opinion of the court was delivered by
Brewer, J.:
But a single question is presented in this case, and that is as to the admissibility in evidence of a certain memorandum in writing. The action was for wages. The matter of dispute was the rate at which Walters had agreed to pay YanDerveer. And the following quotation from the record presents the alleged error:
In rebuttal the plaintiff testified: “One day in the hotel Mr. Walters was speaking about his expenses, and said he must cut them down, and then took paper and pencil and made memorandum of what his help had been costing him. He left the memorandum on the desk. I picked it up, and have kept it ever since. It is all in his handwriting. This is the paper. The names written thereon are the names of *426various employés in the hotel, and the figures opposite are the wages he was paying. No other employé than myself was receiving $30 per month at that time.” The plaintiff offered in evidence a slip of paper upon which was written in pencil-marks the following, to-wit:
“Van, ... 30. Jordon, ... 15. Wash, ... 17.
Cook, ... 22. Mollie, . . . 17. Carrie, . . . 10.
Jerry, . . . 12. Ben, .... 12. .
135.”
To which the defendant objected on account of its incompetency, irrelevancy, and immateriality, the plaintiff not having shown any connection therewith to his'employment by said defendant. The court overruled the objections of the defendant, to which ruling defendant duly excepted.
We see no error in the ruling. The testimony was the written statement of the defendaiít, and therefore competent. Interpreted by the accompanying testimony, it referred to the exact matter of dispute, and was therefore both relevant and material. That standing alone, and unaided by extrinsic facts, it is comparatively unintelligible, does not necessarily destroy either its competency or its value. Statements, both oral and written, are daily admitted in evidence in trials, which have meaning and value as testimony only in the light of and as explained by extrinsic matters. The monosyllable, “yes,” standing by itself may be wholly destitute of signification; but when shown to have been the answer to a question, may be absolutely decisive of the controversy. So here this row of figures opposite to certain names by itself may be, in the language of counsel, “ as devoid of meaning as the picture-writing on the rocks of Mexico; ” but read in the light of VanDerveer’s testimony, it is impossible not to perceive that it is both intelligible and significant. ' Indeed, an examination of the evidence given in this case almost justifies the assertion that it was the pivotal fact.
This being the only matter presented by counsel in his brief, the judgment will be affirmed.
All the Justices concurring.